Citation Nr: 1739861	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-18 409		DATE
		

THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

A TDIU is granted, subject to the regulations controlling disbursement of VA monetary benefits.


FINDING OF FACT

The evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.        §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1967 to November 1969.  He died in January 2015 and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), which continued the evaluation of disability for left carpal tunnel syndrome and for fusion of the left wrist while denying TDIU.  The Veteran died during the pendency of this appeal, and in April 2015 correspondence, the Appellant was substituted, as surviving spouse.  The claim discussed herein was certified to the Board for adjudication based upon substitution of the Appellant as the claimant.

In a May 2015 decision and remand, the Board denied an increased evaluation for left carpal tunnel syndrome but granted an increased evaluation for left wrist fusion so those issues are no longer before the Board.  The Board remanded the issue of TDIU for further development and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

The appellant has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis

The appellant contends that due to the Veteran's service-connected left wrist disabilities he was rendered unemployable as a jeweler, which was his trained profession.  In his June 2011 VA Form 9, the Veteran asserted that there were special circumstances of his situation, i.e., a profession that required use of the hands and fine motor skills; wrist disabilities that included immobility, tremors, and severe pain; and a determination that he was not a candidate for vocational rehabilitation, such that extraschedular TDIU was warranted.  The Veteran pointed out that his unemployability was independent of his other nonservice-connected disabilities because it was the lack of use of his hands, not any other disability, that rendered him unable to perform as a jeweler.

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Appellant's claim.

When the schedular rating for service-connected disabilities is less than total, a total disability rating for compensation may be assigned, when in the judgement of the rating agency, the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  Such assignment may be assigned if there is only one disability ratable at 60 percent or more or if there are two or more disabilities such that at least one disability is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  

Here, the Veteran was service connected for fusion, left wrist (minor), evaluated as 30 percent disabling, and carpal tunnel syndrome, left wrist associated with fusion, left wrist (minor), evaluated as 20 percent disabling.  The Veteran's combined evaluation was 40 percent.  Therefore, the Veteran's service-connected disabilities did not satisfy the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a) (2016).

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2016).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b)  in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the RO submitted the Veteran's TDIU claim for extraschedular consideration to the Director of Compensation and Pension, who rendered a memorandum in April 2017.   

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, the Court cited the decision in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In addition, in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation." The Federal Circuit declared

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment. The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility. While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent. 

Id. at 1385.

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164   (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

Given that the impact the Veteran's service-connected disabilities had on his employability was within his personal observation, the Board finds that the Veteran's numerous statements on this matter (i.e., why he was unable to work as a jeweler due to his service-connected disabilities) to include those contained in the records from the Veteran's Vocational Rehabilitation claim file, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran had provided a generally consistent account.  Moreover, the objective medical findings tended to corroborate his account of symptomatology.  Thus, to this extent, the Board finds the Veteran's account on these matters to provide competent, credible and highly probative evidence, tending to support the claim.  See also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (finding that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

The medical evidence of record showed that the Veteran's service-connected disabilities, in the aggregate, rendered him unemployable.  During a May 2002 VA examination, it was found that the Veteran's left wrist was completely fused in neutral position.  It was noted in a January 2009 VA examination report that since the Veteran's left wrist was fused, any motion of the hand caused pain, for which the Veteran took Darvocet.  It was noted that the Veteran was a jeweler and that the impact of his disabilities included decreased manual dexterity and decreased strength.

During a March 2011 VA examination, the Veteran reported minimal range of motion and constant pain in the left wrist.  The examiner noted that the left wrist was totally fused without range of motion and that the significant effects on his usual occupation were decreased manual dexterity, decreased strength, and pain.  The March 2011 VA examination also included evaluation of carpal tunnel syndrome of the left wrist in addition to the fusion of the wrist.  The Veteran reported numbness and burning, which the examiner found effected the Veteran's usual occupation in the same way as the fusion.

As seen in the Veteran's Vocational Rehabilitation claim file, the evidence of record shows that the Veteran applied for Vocational Rehabilitation for the purpose of obtaining certain pieces of equipment that would allow him to continue to work as a self-employed jeweler despite the total fusion and carpal tunnel syndrome of his left wrist.  (Voc. Rehab. Claim File, at 203-05, 266.)  A rehabilitation technology specialist performed a worksite assessment, considering high speed motors to decrease the force and pressure needed to grind and buff stones and settings; a setters kit to help the Veteran hold and manipulate settings without having to grip or apply force to manipulate; a grave-meister and impact hand piece to allow reduced force and pressure by holding the tools being manipulated.  (Voc. Rehab. Claim File, at 219.)

In April 2002, Dr. J.W., a neurologist, evaluated the Veteran's left wrist as part of his claim for an increased rating and for its effect on his ability to work as a jeweler.  The Veteran reported that he had difficulty with fine motor movements and because he dropped objects, it caused difficulty in his work as a jeweler.  The Veteran reported decreased strength in his left hand.  Dr. J.W. reported her impression as the Veteran having continued residual problems with fine motor control, range of motion, and weakness of the left wrist and hand all of which produced more difficulty with performing the job of a jeweler.  (Voc. Rehab. Claim File, at 326, 330, 331.)

A fellow jeweler stated that from January 2002 to July 2004 he observed the Veteran's level of pain from his hand and shoulder increase dramatically.  He elaborated:  "The shakiness in his left hand combined with the high level of pain in hand and shoulder, plus the quantity of medication he must take for his pain, in my opinion, renders him un-employable and unable to perform the required tasks necessary for bench jewelry work."  (Voc. Rehab. Claim File, at 374.)

In an August 2004 statement, the Veteran stated that during the past three to four years pain from the carpal tunnel and bone grafts in his left wrist had grown steadily worse, and that his grip strength and steadiness had deteriorated.  He explained:  "I am a jeweler by trade, which requires not only good grip but precise handling of very small articles with tweezers, pliers, and other small tools."  He stated further:  "Due to the increase in pain and lack of stability and grip strength, my left hand tires quickly and I must stop working for a while, sometimes as much as four to six hours before it recovers enough to continue work."  (Voc. Rehab. Claim File, at 372.)

In September 2004, Dr. J.W. re-evaluated the Veteran's left wrist for its effect on his employability.  It was noted that the Veteran had numbness in the left hand, tingling in the palm as well as numbness in the fingers, and that the Veteran had developed tremulous movement in the left hand, which interfered with his working abilities.  The Veteran reported more pain in the left wrist and hand region than he had two years before as well as awakening at night due to left wrist and hand pain.  The neurological examination showed that fine motor skills were significantly decreased and that tremulous movements of the left hand with attempting fine detail movements were demonstrated.  It was noted that the Veteran did not have any tremor whatsoever of the right hand.  It was Dr. J.W.'s opinion that the Veteran would not be able to perform his job as a jeweler successfully due to his problems with the left hand and wrist.  (Voc. Rehab. Claim File, at 327-29.)
In a February 2005 statement, the Veteran claimed that he was let go from Fast Fix Jewelry Repair in 2004 because he was unable to keep up with the volume needed to maintain his employment.

An April 2005 handwritten opinion from a physician at the Wilson Family Medical Center (signature not legible), stated:  "I can find no reason that with the proper tools to avoid stress to the shoulder joint and hard gripping with the left hand [the Veteran] should be capable of performing all the tasks associated with watch repair."  (Voc. Rehab. Claim File, at 364.)  Likewise, in August 2007, it was Dr. M.'s opinion, a family physician who treated the Veteran after an automobile accident, that the Veteran would be able to perform his work as a part-time jeweler if he had the proper equipment to compensate for his disabilities and worked at home where he could pace his work according to his abilities at the time.  (Voc. Rehab. Claim File, at 227.)

The Veteran reported that he had a high school education and trade school training for watch repair.  (Voc. Rehab. Claim File, at 176, 266-67.)  The rehabilitation counselor found that the Veteran lacked suitable education for entry-level employment and that his only transferable skills were from a lifetime career in jewelry making and repair; it was found that the Veteran had a serious employment handicap.  It was also doubted that the Veteran would be able to work full-time in a manufacturing setting although he did have transferrable skills for clock and watch assembler and barrel clock and watch assembler.  (Voc. Rehab. Claim File, at 281.)

The counselor worked to get approved a rehabilitation plan for self-employment but it eventually was rejected over concerns that the Veteran's left wrist condition would prevent him from being fully supportive through work even with adaptive equipment and that his left wrist condition would only continue to deteriorate.  In December 2008 it was determined that the Veteran's disabilities made it unreasonable to expect that he could use the Vocational Rehabilitation program to get and keep competitive employment.  (Voc. Rehab. Claim File, at 39, 200, 210.)

The Board acknowledges the Director's April 2017 determination made pursuant to Blackburn v. Brown, 4 Vet. App. 395 (1993), and Cathell v. Brown, 8 Vet. App. 539 (1996), that the totality of the evidence demonstrated that the Veteran had a variety of nonservice-connected disabilities and that there was no conclusive evidence that showed that the Veteran's service-connected disabilities were solely responsible for his unemployability.  As the Director noted, the Veteran's medical records showed diagnoses of, among other things, acute renal failure, low blood pressure, coronary artery disease, hypertension, and arthroplasty of the shoulder.  The Director concluded that extraschedular entitlement to TDIU based solely on the left wrist disabilities was not warranted and the rating schedule had not been shown to be inadequate.  In citing to the VA examiner's statements that the Veteran would have difficulty with physical occupational activity with no sedentary preclusion and the fact that the Veteran had non-service connected disabilities which had not been differentiated form the service-connected disabilities, the examiner found there was no conclusive evidence that the Veteran's service-connected disabilities solely prevent employability.  
The Board finds the Director's findings problematic.  The Director's conclusion failed to reflect adequate consideration of the evidence of record detailing the Veteran's symptomatology related to the left wrist and the resulting occupational difficulties specific to watch and jewelry repair, as well as the Veteran's current educational level and unsuitability for retraining.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-4 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Director's determination is also generally inconsistent with the other evidence of record, medical and lay.  As such, these deficiencies render the reasoning and logic of the Director's April 2017 opinion incomplete and of limited, if any, probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence, medical and lay, shows that the aggregate symptoms associated with the Veteran's service-connected disabilities are of such a severity that he is rendered unable to secure or follow a substantially gainful occupation.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to TDIU rating and the claim is granted.  See 38 U.S.C.A. § 5107 (West 2014). 



_____________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  The Appellant





Department of Veterans Affairs


